ON APPLICATION FOR REHEARING
McMILLAN, Judge.
On January 17, 1992, this Court affirmed the trial court's denial of the appellant’s post-conviction petition. The appellant filed an application for rehearing in which he raised no issues that could not have been raised at the trial court level. Thereafter, the State filed an application for rehearing and a Rule 39(k), A.R.App.P., motion, requesting clarification of the basis for this Court’s affir-mance. The claims numbered one through seven raised in the appellant’s petition and his claim that the trial counsel was ineffective because of an alleged conflict of interest, are procedurally barred. His remaining claims, including those alleging newly discovered evidence and ineffectiveness of both trial and appellate counsel, are without merit and the trial court’s judgment denying them is affirmed.
APPELLANT’S APPLICATION OVERRULED; STATE’S APPLICATION GRANTED; OPINION EXTENDED; AFFIRMED.
All Judges concur with MONTIEL, J., recusing.